United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.Q., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
College Park, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0641
Issued: October 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2018 appellant, through counsel, filed a timely appeal from a December 19,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision dated June 10, 2016, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 7, 2015 appellant, then a 51-year-old federal air marshal, filed an
occupational disease claim (Form CA-2) alleging hearing loss due to his federal employment
where he was exposed to loud noise. He noted that on October 27, 2015 Dr. Ken Kwok, a family
practitioner, who provided annual physical examinations for the employing establishment,
informed him that he had an additional 9 percent hearing loss in addition to his previously
documented 30 percent hearing loss. Appellant claimed that he first became aware of his hearing
loss on December 17, 2014 and first realized its relationship to his federal employment on
October 27, 2015. He did not submit additional evidence.
By development letter dated December 23, 2015, OWCP advised appellant of the type of
factual evidence needed to establish his claim. It provided a development questionnaire for his
completion. In another letter dated December 23, 2015, OWCP requested that the employing
establishment address the sources of appellant’s noise exposure, including decibel and frequency
level, period of exposure, and hearing protection provided. It also requested that the employing
establishment provide treatment notes if appellant was treated at an employing establishment
medical facility. OWCP afforded appellant and the employing establishment 30 days to submit
their responses.
OWCP received appellant’s employing establishment health records, which included
audiograms performed as part of the employing establishment’s hearing conservation program
dated January 26, 2005 through August 6, 2015.
By letter dated January 21, 2016, the employing establishment controverted appellant’s
claim, specifically contending that his claimed hearing loss was not work related. It noted its
policy that required employees to wear ear protection during live fire training. The employing
establishment further noted the results of noise studies, which revealed that air marshals were never
exposed to sound pressure levels exceeding 85 decibels/weighted over eight hours and that sound
pressure measurements in the interiors of an aircraft cabin did not approach regulatory action levels
under the Occupational Safety and Health Administration. It submitted appellant’s yearly
audiogram records dated January 26, 2005 through January 9, 2015.
By decision dated June 10, 2016, OWCP denied appellant’s occupational disease claim as
the evidence of record was insufficient to establish that he actually experienced the employment
factors alleged to have caused his claimed employment-related hearing loss. It noted that it had
received multiple audiogram reports from January 26, 2005 through January 9, 2015 in response
to its December 23, 2015 development letter, but did not receive any description of his
employment duties to which he attributed his hearing loss.
On May 10, 2017 appellant, through counsel, requested reconsideration. Counsel
contended that OWCP did not reference the audiograms dated 2005 through 2015 in its June 10,

2

2016 decision. He further contended that these audiograms were not reviewed by a medical doctor.
Counsel asserted that appellant had established a prima facie case of work-related hearing loss as
the audiograms showed progressive hearing loss during the duration of appellant’s federal
employment. He maintained that, if OWCP had any question as to whether appellant suffered
from work-related, noise-induced hearing loss, it should have referred him to a specialist for
evaluation.
In support of his reconsideration request, counsel submitted duplicate copies of the
employing establishment audiograms dated May 11, 2005 through August 6, 2015 and contended
that OWCP did not reference the audiograms in its decision.
By decision dated December 19, 2017, OWCP denied further merit review of appellant’s
claim. It found that he failed to present any relevant evidence to show that OWCP erroneously
applied or interpreted a specific point of law. OWCP noted that appellant did not submit factual
evidence describing the implicated employment factors.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether it
will review an award for or against compensation, either under its own authority or on application
by a claimant.3 Section 10.608(b) of OWCP’s regulations provide that a timely request for
reconsideration may be granted if OWCP determines that the claimant has presented evidence
and/or argument that meet at least one of the standards described in section 10.606(b)(3).4 This
section provides that the application for reconsideration must be submitted in writing and set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.5 Section 10.608(b) provides that when a request for reconsideration is
timely, but fails to meet at least one of these three requirements, OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.6
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his May 10, 2017 request for reconsideration, counsel did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered. He contended that OWCP’s June 10, 2016 decision did not
reference audiograms dated 2005 through 2015 that were submitted by appellant. Counsel further
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.606(b)(3).

6

Id. at § 10.608(b).

3

contended that these audiograms were not reviewed by a medical doctor. He alleged that appellant
had established a prima facie case of work-related hearing loss as the audiograms showed
progressive hearing loss during the duration of appellant’s federal employment. Counsel also
alleged that, if OWCP had any question as to whether appellant suffered from work-related, noiseinduced hearing loss, it should have referred him to a specialist for evaluation. Contrary to
counsel’s contention, OWCP, in its June 10, 2016 decision, specifically noted that it had received
multiple audiogram reports from February 10, 2009 through January 9, 2015 in response to its
December 23, 2015 development letter. Moreover, counsel’s contentions that the submitted
audiograms were sufficient to establish appellant’s employment-related, noise-induced hearing
loss and that appellant should be referred to a medical specialist for evaluation if necessary are not
relevant to the underlying issue, which is factual in nature. These assertions do not address the
factual issue of whether appellant established factors of his federal employment that caused or
contributed to his claimed hearing loss. Evidence which does not address the particular issue under
consideration does not constitute a basis for reopening a case.7 For these reasons, the Board finds
that appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(3).
The Board further finds that appellant did not submit relevant and pertinent new evidence
in support of his May 10, 2017 request for reconsideration. Appellant submitted duplicate copies
of the employing establishment audiograms dated May 11, 2005 through August 6, 2015. The
Board has previously held that evidence that repeats or duplicates evidence previously of record
has no evidentiary value and does not constitute a basis for reopening a case.8 OWCP had denied
the claim as appellant had not established factors of his federal employment sufficient to cause
hearing loss. Appellant did not submit any statement or evidence that clarified factors of
employment. The audiograms did not provide evidence of factors of appellant’s employment.
Evidence which does not address the particular issue under consideration does not constitute
pertinent new and relevant evidence.9
The Board accordingly finds that appellant failed to meet any of the requirements of 20
C.F.R. § 10.606(b)(3) in his May 10, 2017 request for reconsideration. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
On appeal counsel argues the merits of appellant’s claim and asserts that he need not rule
out other causes, that he provided prima facie evidence of work-related hearing loss based on a
work audiogram, and that he triggered necessary elements of his claim for allowance or further
development. As noted above, the Board only has jurisdiction over OWCP’s June 10, 2016
nonmerit decision which denied appellant’s request for reconsideration and, therefore, is precluded
from conducting a merit review.

7

See K.T., Docket No. 15-1916 (issued February 1, 2016).

8

D.K., 59 ECAB 141 (2007).

9

See E.E., Docket No. 18-0141 (issued May 18, 2018).

4

CONCLUSION
The Board further finds that OWCP properly denied appellant’s request for reconsideration
of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

